HAWKINS, J.
Conviction ⅛ for burglary; punishment being two years in the penitentiary.
No complaint is made of the court’s instruction to the jury, and no bills of exception to any proceeding during the trial is brought forward.
We find in the record what purports to be a statement of facts, but it is not signed by the attorneys, nor approved by the trial judge. However, we had examined it before *514discovering tile defects mentioned. If it reflects tlie facts, they are amply sufficient to support the verdict. The record must be treated as being without either statement of facts or bills of exception.
The judgment is affirmed.